DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed January 31, 2022, has been entered.  Prior to the amendment, claims 1, 3-10, 26-30, 37, 39-45, 50, and 52-56 were pending in the application.  In the amendment, claims 9, 45, 50, and 56 are canceled and new claims 57-60 are presented.  Accordingly, after entry of the amendment, claims 1, 3-8, 10, 26-30, 37, 39-44, 52-55, and 57-60 are pending; of these, claims 1, 26, and 37 are independent.  All of the currently pending claims have been examined in the present Office action.

Specification
4.	The amendment filed January 31, 2022, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The following language added to specification paragraph [0063] constitutes new matter:
The midpoint of the parabolic curved section 130 includes a vertex defining the highest point, or greatest diameter, of the parabolic curved section 130, while a forward end of the parabolic curved section 130, adjacent a distal end of the arcuate or angular section 129, and a distal end of the parabolic curved section 130, adjacent a forward end of the parabolic or conical section 132, define the lowest points, or smallest diameters, of the parabolic curved section 130. Similarly, the midpoint of the parabolic or conical section 132 includes a vertex or apex defining the highest point, or greatest diameter, of the parabolic or curved section 132, while a forward end of the parabolic or curved section 132, adjacent the distal end of the parabolic curved section 130, defines the lowest point, or smallest diameter, of the parabolic or curved section 132. Therefore, the distal end of the arcuate or angular section 129 is not continuous with the forward end of the parabolic curved section 130 and the forward end of the parabolic curved section 132 is not continuous with the distal end of the parabolic or conical section 132.

As pointed out in the previous Office action, there is no disclosure, in the originally-filed application, of the outer surfaces of sections 129, 130, and 132 being “not continuous” with the adjacent outer surfaces.  With reference, for example, to applicant’s drawing Figs. 26 and 29, there is no discontinuity shown between the first side surface 130 and the second side surface 132 or between the outer surface of the section 129 and the first side surface 130.  The surfaces appear to flow smoothly into adjacent surfaces such that, together, the surfaces form a continuous, uninterrupted surface. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
5.	Claims 4, 8, 26-30, 39-40, 44, and 54-55, and 57-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 8, 26, 39-40, and 44 recite that the first outer surface is “discontinuous” with the second outer surface and that the second [outer] surface is “discontinuous” with the third outer surface.  There is no disclosure, in the originally-filed application, of the side surfaces not being continuous.  With reference, for example, to applicant’s drawing Figs. 26 and 29, there is no discontinuity shown between the side surfaces of the sections 129, 130, or 132.  The surface 130, for example, appears to flow smoothly into the surface 132 such that, together, the two surfaces form a continuous, uninterrupted surface.
Claims 57-60 each recite, for example, “a first distal diameter at a distal end of one of the arcuate first outer surface and the angular first outer surface is less than a first vertex diameter at a vertex of one of the arcuate first outer surface and the angular first outer surface” and “a second distal diameter at a distal end of the parabolic second outer surface is less than the second vertex diameter of the parabolic second outer surface”.  There is no disclosure, in the originally-filed application, of a first distal diameter of the first outer surface being less than a first vertex angle of the first outer surface or of a second distal diameter of a second distal diameter of the second outer surface being less than a second vertex angle of the second outer surface.  From applicant’s drawings (e.g., Fig. 30), it appears that the distal diameter of the first outer surface is larger than any vertex diameter of the first outer surface and that the distal diameter of the second outer surface is larger than any vertex angle of the second outer surface.

6.	Claims 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 57-60, it is not clear what diameters are being referenced by the terms “distal diameter” and “vertex diameter”.  In what plane or planes of reference are these diameters being measured?
Each of claims 57-60 recites “a first vertex diameter at a vertex of one of the arcuate first outer surface and the angular first outer surface”.  It is not clear how an angular surface (i.e., a surface that is not curved) can have a “vertex” (a term typically used in conjunction with curves).
Each of claims 57-60 recites “a third vertex diameter at a vertex of one of the parabolic third outer surface and the conical third outer surface”.  It is not clear how a conical surface (i.e., a surface that is not curved) can have a “vertex” (a term typically used in conjunction with curves).

Claim Rejections - 35 USC § 103
7.	Claims 26, 28-30, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Voitic et al., U.S. Patent Application Publication No. 2015/0198040 (“Voitic”) in view of Lundell, U.S. Patent No. 6,220,376.
	Voitic discloses a bit tip insert (see cutting tip 101; Figs. 2-4) having a base (mount portion 204; Fig. 3) including a tapered sidewall (see surface 202) and a forward end (e.g., forward region 203) including an apex (e.g., the point where the longitudinal axis 108 intersects the surface 201 in Fig. 3), a first arcuate, or domed, side surface subjacent the apex (i.e., the domed portion 200), and a second conical side surface (i.e., the outer surfaces of conical region 203) subjacent the first domed side surface.  Voitic does not, however, specifically disclose a first parabolic side surface and a discontinuous second side surface that is either parabolic or conical, as recited in claim 26.
In the same field of endeavor, Lundell discloses (see, e.g., Figs. 2A-2C) a cutting insert including a body/substrate 19 having a base (mounting portion 20) and an overlay (e.g., polycrystalline diamond layer 21) adjacent a forward end of the base. The outer surface of the overlay (which follows the contour of the underlying substrate; see col. 3, lines 39-45) includes a tip (at first wear zone 22A), a convex parabolic section (at second wear zone 23A; see col. 3, lines 46-52), and a generally cylindrical section adjacent the parabolic section (see Fig. 2A). With reference to Figs. 3A-5B, Lundell further discloses cutting inserts in which the parabolic section (i.e., the parabolic second wear zone 23A) is formed as a plurality of discontinuous annular parabolic surfaces (e.g., the surfaces 23C in Fig. 4), the plurality of surfaces being separated by grooves (e.g., the grooves 25C’, 25C’’ shown in Fig. 4; see e.g., col. 4, lines 38-45 and claim 4).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lundell, to provide the side of the Voitic bit tip insert with a first parabolic surface and a second discontinuous surface that is either parabolic or conical, in order to provide an insert with improved service life (see, e.g., Lundell at col. 1, lines 51-56).
With respect to claim 28, Voitic discloses an arcuate portion subjacent the tapered sidewall (see the curved annular section 216 in Fig. 2).  Voitic further discloses a non-planar surface at a distal end of the bit tip insert (see Fig. 6 where Voitic shows that the distal end of the insert 101 can be part of a spherical tip surface 600).
With respect to claim 29, Voitic does not specifically disclose that the distal end non-planar surface has a ¼ inch diameter, as recited.  It is considered, however, that the necessary or desired size for the distal end taught by Voitic would largely be dependent on various application-specific factors, such as the overall size (e.g., length and width) of the bit tip insert and of the bit tool itself.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed ranges simply through the application of known design considerations and/or common sense.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the specific dimension recited.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to provide the non-planar distal end of the Voitic bit tip insert with the diameter specifically recited.
With respect to claim 30, Voitic further discloses a generally cylindrical side surface (see waste region 214 in Fig. 3).
With respect to claim 55, Voitic discloses that the cutting tip may be formed from a polycrystalline diamond composite (see paragraph [0004]), but does not specifically disclose an overlay of diamond material, as recited in claim 55.  Lundell, however, teaches the use of a polycrystalline diamond overlay or layer 21 (Fig. 2A) on the cutting insert. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching Lundell, to provide a polycrystalline overlay on the Voitic bit tip insert, in order to increase the wear resistance of the insert during use.
	
8.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Voitic and Lundell as applied to claim 26 above, and further in view of Weber et al., U.S. Patent Application Publication No. 2017/0342831 (“Weber”). 
	As discussed above, the combination of Voitic and Lundell meets all of the limitations of claim 26.  The combination does not, however, specifically disclose protrusions, as recited in claim 27.
In the same field of endeavor, Weber discloses a bit tip insert (cutting insert 18; Fig. 2) secured within a bore (i.e., socket 20) of a cutting tool by brazing (see paragraph [0020]).  Weber teaches the use of a plurality of circumferentially spaced protrusions adjacent both a forward end and a distal end of the base of the insert 18 (see dimples 64 in Fig. 11; two such dimples can also be seen in Fig. 2) to facilitate the brazing process (see paragraphs [0027]-[0028]).  Note that the protrusions in a first plurality of circumferentially spaced protrusions (i.e., the upper row of protrusions depicted in Fig. 11) are aligned with the protrusions in a second plurality of circumferentially spaced protrusions (i.e., the third row of protrusions from the top in Fig. 11) such that each protrusion in the upper row is aligned with a protrusion in the third row along a line that is parallel to the longitudinal axis of the insert (illustrated by a dashed line in Fig. 11). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching Weber, to provide the Voitic bit tip insert with protrusions in order to facilitate mounting of the insert in a bore of a bit or tool.

Allowable Subject Matter
9.	Claims 1, 3, 5-7, 10, 37, 41-43, and 52-53 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claims 1 and 37, the 35 U.S.C. 103 rejections advanced in the previous Office action have been withdrawn in view of applicant’s claim amendments.  Specifically, it is considered that none of the prior art references of record disclose or suggest, either individually or in proper combination a bore axially extending from a forward end of the forward portion (or from a forward end of the unitary body portion, as recited in claim 37), the bore having a sidewall adjacent an arcuate portion of the bore that curves into to a planar bore termination, in combination with the other recited elements.

Response to Arguments
11.	Applicant's arguments submitted with the response filed January 31, 2022, have been fully considered as discussed below. 
	Applicant argues, at pages 14-16 of the response, that the amendment to specification paragraph [0063] and the limitations currently recited in the claims rejected under 35 U.S.C. 112(a) (e.g., independent claim 26) are supported by the originally filed application.  Specifically, applicant points to originally filed specification paragraph [0063], originally filed claims 8, 16, 30, and 44, and drawing Figs. 26, 29-34, and 40 as supporting the language in question.  Considering these alleged sources in order, originally filed paragraph [0063] sets forth the following, in its entirety: 
[0063] The first embodiment of the bit tip insert 120, shown in FIGS. 15, 16, and 21-34, comprises a base 124 and a tip 126 at a forward end 128 of the bit tip insert 120. The tip profile, which comprises a full tip radius or angular tip profile, is usually made to the same included angle of the attack angle 144 (FIG. 29) of the bit holder or base block. The tip profile of the forward end 128 of the bit tip insert 120 includes a parabolic curved section 130 below an apex of the tip insert 120 and a parabolic or conical section 132 adjacent the parabolic curved section 130. In other embodiments, the forward end 128 of the bit tip insert 120 can also have a frustoconical shape, a flat generally cylindrical puck shape, a parabolic ballistic shape, a conical shape, an angular shape, and/or an arcuate shape.

Although this paragraph sets forth that the tip profile may include a parabolic curved section 130 and a parabolic or conical section 132, there is no disclosure or suggestion in this paragraph of at least the following concepts that have been added in the amended paragraph [0063]:
that a “vertex defining the highest point, or greatest diameter, of the parabolic curved section 130” is located at the “midpoint of the parabolic curved section 130”, or that the “lowest points, or smallest diameters of the parabolic curved section 130” are located at the distal and forward ends of the section 130; or
that a “vertex or apex defining the highest point, or greatest diameter, of the parabolic or curved section 132” is located at the “midpoint of the parabolic or curved section 132”, or that the “lowest point, or smallest diameter, of the parabolic or curved section 132” is located at the forward end of the parabolic or curved section 132; or
that the section 129 “is not continuous with the forward end of the parabolic curved section 130” and that the parabolic curved section 132 “is not continuous with the distal end of the parabolic or conical section 132”.
Originally filed claims 8, 16, 30, and 44 each simply recites “a generally cylindrical side surface adjacent one of the second parabolic side surface and the conical side surface”.  Accordingly, these claims do not provide support for the language in question.
With respect to drawing Figs. 26, 29-34, and 40, there is no discontinuity shown between the first side surface 130 and the second side surface 132 or between the outer surface of the section 129 and the first side surface 130.  The surfaces appear to flow smoothly into adjacent surfaces such that, together, the surfaces form a continuous, uninterrupted surface.
With respect to applicant’s reliance on “general common knowledge”, as described on certain websites (see page 14 of the response), although these sources may discuss the nature of parabolic curves, in general, they do nothing to support applicant’s asserted locations for a “vertex” or a “lowest point” along the specific surfaces in question.

With respect to the 35 U.S.C. 103 rejection of independent claim 26, applicant argues, on pages 28-29 of the response (and also referring to prior arguments presented at pages 24-25), that the Lundell parabolic second outer surface is not “subjacent” the first outer surface and that the Lundell third outer surface is not “subjacent” the second outer surface because Lundell discloses grooves (e.g., 25C, 25C’, 25C’’ in Fig. 4) between the surfaces.  In response, it is pointed out that the term “subjacent” is interpreted according to the following definition: “lying under or below; also: lower than though not directly below” (https://www.merriam-webster.com/dictionary/subjacent).  Accordingly, the Lundell surfaces can reasonably be considered to be “subjacent” despite the presence of relatively narrow grooves therebetween.  The term “subjacent” is not considered to mean, for example, directly adjacent or actually abutting.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G/Examiner, Art Unit 3672          
12 May 2022        

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672